Citation Nr: 1138161	
Decision Date: 10/13/11    Archive Date: 10/19/11

DOCKET NO.  09-30 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an increased rating for a low back disability, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from June 1971 to November 1974.

This matter comes to the Board of Veterans' Appeals (Board) from a June 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  In March 2011, the Veteran testified at a video hearing before the undersigned.

In October 2009 and March 2010 rating decisions, the RO granted service connection for right and left lower extremity radiculopathy as well as for depression.  Therefore, these claims have been resolved.  See generally Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second notice of disagreement (NOD) must thereafter be timely filed to initiate appellate review of the claim concerning "downstream" issues such as the compensation level assigned for the disability and the effective date). See, too, 38 C.F.R. § 20.200 (2010).

Although, the RO issued a statement of the case in March 2010 as to the claim of service connection for Meniere's disease, the record does not show that the Veteran thereafter filed a substantive appeal.  Therefore, the Board finds that it does not have jurisdiction over this issue.  See 38 C.F.R. §§ 20.200, 20.302(c) (2010) (an appeal requires a notice of disagreement and a timely filed substantive appeal after issuance of a statement of the case). 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

The Veteran testified that his low back disability has become significantly worse since his last VA examination in April 2010.  Specifically, he testified that since April 2010 his low back disability has caused muscle spasms that require bed rest as well as urinary and fecal incontinence.  Moreover, a May 2011 letter from his treating healthcare provider appears to verify his claims regarding muscle spasms and incontinence.   

Given the credible claims regarding an increase in the severity of the Veteran's low back disability since his last VA examination, the Board finds that a remand to provide the Veteran with a new examination is required.  See 38 U.S.C.A. § 5103A (West 2002); Caffrey v. Brown, 6 Vet. App. 377 (1994) (holding that when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate); Green v. Derwinski, 1 Vet. App. 121 (1991) (holding that VA's duty to assist includes conducting a thorough and contemporaneous examination of the Veteran that takes into account the records of prior examinations and treatment).  When reexamining the Veteran, the examiner must provide an opinion as to the degree to which his low back disability causes bowel or bladder impairment as well as provide an opinion as to the degree to which motion of his low back is further limited by pain or after repetitive use.  See 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Code 5237, Note 1 (2010); DeLuca v. Brown, 8 Vet. App. 202 (1995). 

In this regard, the record shows that the Veteran receives ongoing treatment for his low back disability.  Therefore, while the appeal is in remand status, these contemporaneous treatment records should be obtained and associated with the claims file.  See 38 U.S.C.A. § 5103A(b) (West 2002); Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992) (holding that when reference is made to pertinent medical records, VA is on notice of their existence and has a duty to assist the Veteran to attempt to obtain them).

Accordingly, the appeal is REMANDED to the RO/AMC for the following actions:

1. The RO/AMC should obtain and associate with the record all of the Veteran's contemporaneous treatment records for his low back disability that have not as yet been associated with the claims file.  All actions to obtain the requested records should be documented fully in the claims file.  

2. After undertaking the above development to the extent possible, the RO/AMC should make arrangements with an appropriate VA medical facility for the Veteran to be afforded orthopedic and neurological examinations.  The claims file is to be provided to the examiners for review in connection with the examinations and the examiners should state that they reviewed these records in the report.  All indicated tests and studies deemed appropriate by the examiners, including x-rays, electromyography (EMG), and nerve conduction studies, must be accomplished and all clinical findings should be reported in detail.  In accordance with the AMIE worksheets for rating low back disabilities, the examiners are to thereafter provide a detailed review of the Veteran's history, current complaints, and the nature and extent of his low back disability.  

i.  As to the lumbar spine musculoskeletal disorder, in addition to any other information provided pursuant to the AMIE worksheet, the orthopedic examiner should conduct complete range of motion studies, with specific citation to the forward flexion, backward extension, left and right lateral flexion, and left and right rotation of the lumbar spine, and discuss the presence or absence of any weakened movement, including weakened movement against varying resistance, excess fatigability with use, incoordination, painful motion, pain with use, and provide an opinion as to how these factors result in any further limitation of motion.  

If the Veteran describes flare-ups of pain, the examiner should offer an opinion as to whether there would be additional limits on functional ability during flare-ups, and if feasible, express this in terms of additional degrees of limitation of motion during the flare-ups.  

The examiner should also offer an opinion as to whether the Veteran's low back disability is manifested by muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

ii.  As to any lumbar spine neurological disorders, in addition to any other information provided pursuant to the AMIE worksheet, the neurological examiner should provide an opinion as to whether the service connected low back disability causes any bowel or bladder impairment and, if so, provide an opinion as to the severity of the adverse symptomatology.

iii.  The examiners should also comment on the number of weeks of incapacitating episodes (i.e., episodes in which his adverse symptomatology required bed rest ordered by a physician) the Veteran has experienced due to his service connected low back disability in any given 12 month period since 2008.

3. The RO/AMC should thereafter readjudicate the claim for an increased rating for the low back disability.  Such adjudication should consider the claimant's painful motion, whether a separate rating is warranted for any bowel or bladder impairment, and whether staged ratings are needed.  38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Code 5237, Note 1; DeLuca, supra; Hart v. Mansfield, 21 Vet. App. 505 (2007). 

4. If any benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence received, and any evidence not received, and all applicable laws and regulations considered pertinent to the issue currently on appeal.  A reasonable period of time should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K. Parakkal 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

